DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings
The drawings are objected to because they have elements shown in cross section which are not properly crosshatched.  Insulating members shown in cross section should be properly crosshatched.  It is brought to applicant’s attention that the conventional crosshatch for insulating members shown in cross section consist of lines of two different thicknesses alternatively disposed.  

    PNG
    media_image1.png
    35
    156
    media_image1.png
    Greyscale

Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected because any abbreviation must be written out initially.  Therefore, “IC” should be written out initially.  


Claim Objections
Claims 1-6 objected to because of the following informalities:  
In claim 1 line 1, --a-- should be inserted prior to “electrical component”.  In line 2, “an” should be --the--.  In line 18, one of “that which” should be deleted.  
In claim 6, “the pads” lacks antecedent basis.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hachuda (US 6,776,641).  
Regarding claim 1, Hachuda discloses a socket for electrical component comprising: a socket body (13) having a housing portion for accommodating an electrical component (12); a contact pin (14) configured to be electrically connected to a terminal of the electrical component; an operating member (16) provided movably up and down on the socket body; and a pad (19, 22, 23) which is opened and closed by an up and down movement of the operating member and covers an upper side of the electrical component in a closed state, wherein the housing portion is provided with an annular portion (16b) surrounding a side periphery of an accommodating area for the electrical component, an accommodating space, which is configured to be closed in the housing portion, for the electric component is formed when the pad is closed and abuts the annular portion (15b on 16b), and the pad is configured to be spaced upwardly from 
Regarding claim 2, Hachuda discloses the annular portion being a part of a guide member which is provided in the socket body for guiding the electrical component to the accommodating area.  
-28 -Claim 3 Regarding claim 3, Hachuda discloses a cover unit (see right side of Fig. 6) having an arm (27) rotatably supported on the socket body is provided, and the pad is rotatably supported on the arm (at 34).  
Regarding claim 4, Hachuda discloses that the cover unit places the pad outwardly above the accommodating area by making a back surface of the pad abut with the socket body or the operating member.  
Regarding claim 5, Hachuda discloses the contact pin is opened and closed by the up and down movement of the operating member.  
Regarding claim 6, Hachuda discloses a plurality of the pads (16, 22, 23, see Fig. 7) which open and close in different directions each other being provided, and the accommodating space is closed when the plurality of the pads are closed and abut the annular portion.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELIX O FIGUEROA whose telephone number is (571)272-2003.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FELIX O FIGUEROA/Primary Examiner, Art Unit 2833